DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-10, drawn to a catalyst composition, classified in B01J23/888.
II. Claim 11-20, drawn to a process of making a catalyst, classified in B01J37/035.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the claimed catalyst can be formed via melting the components or chemical vapor deposition etc. instead of the instantly claimed method comprising mixing in water and evaporating water.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Quan Nguyen on 05/25/2022 a provisional election was made to prosecute the invention of group I, claim 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are thus withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 1 recites “a catalyst comprising a mixture of metal oxides dispersed on a ceramic support, the mixture of oxides forming a nickel tungsten oxide (NiWO4) interaction complex”, it is confusing for one of ordinary skill in the art whether the recited a mixture of metal oxides dispersed on a ceramic support being an actual component of the catalyst composition or such mixture of metal oxides dispersed on a ceramic support is just a precursor composition to form NiWO4 in the final catalyst composition.  Therefore, one of ordinary skill in the art cannot ascertain the metes and bounds of such limitation, therefore, such limitations render claim  indefiniteness.  All claim 1’s depending claims 2-10 are rejected for same reasons. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 6 recites the catalyst comprising 5 to 65% by weight of ZrO2, but there is insufficient antecedent basis for this limitation in the claim because none of claim 6 parent claim even require presence of ZrO2 in the catalyst.   The applicant is also kindly reminded that instant claim 3 requires presence of ZrO2 in such catalyst. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (CN 106902837 A) (For applicant’s convenience, Machine translation has been used for citations hereof).
Gong teaches a catalyst for chemical looping reaction comprising supported nickel-tungsten bimetallic composite oxide, characterized in that the molecular formula of the supported nickel-tungsten bimetallic composite oxide is NiyWO3+y/Al2O3, wherein y is 0.3-1 and Al2O3 is the support (claim 1, para. [0013]).  Gong further discloses using nickel salt and tungsten salt dispersed onto support, then drying and calcining to forming such supported nickel-tungsten bimetallic composite (claim 3-4, para. [0016]-[0020], example 1-4) wherein a mixture of mixed oxide being dispersed onto a ceramic (i.e. Al2O3) support and forming a nickel tungsten oxide.  
As for the claimed NiWO4, Gong disclosed NiyWO3+y  can be 
NiWO4 when y=1.  
As for the claimed nickel tungstate functions as an oxygen carrier in the chemical looping combustion reaction, Gong further teaches such supported nickel-tungsten bimetallic composite improving the oxygen migration ability of the lattice (para. [0079]), and such chemical reaction including chemical looping combustion (para. [0006], example 5-6).  Therefore, such supported nickel-tungsten bimetallic composite can function as an oxygen carrier in chemical looping combustion.  
Regarding claim 1, Gong already teaches a same or substantially the same catalyst composition, therefore, it would have been obvious for one of ordinary skill in the art to expect that a same or substantially the same catalyst composition as that of instantly claimed would have the same or substantially the same function as an oxygen carrier in chemical looping combustion. 
Regarding claim 2, such limitation has been met as discussed above. 
Regarding claim 5, Gong already teaches such limitation as discussed above (see also para. [0022]). 
Regarding claim 7, Gong already teaches a same or substantially the same nickel tungstate catalyst, therefore, same or substantially the same oxygen carrier capacity as that of instantly claimed would have been expected. 
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (CN 106902837 A) as applied above, and in view of Dahl (US 2010/0092898). 
Regarding claim 3, Gong does not expressly teach the support being ZrO2.  
Dahl teaches catalyst active material including NiO etc. metal oxide can be supported onto porous carrier like alumina, silica, zirconia, titania, or spinel structures for chemical looping reaction (para. [0014], claims). 
It would have been obvious for one of ordinary skill in the art to substitute alumina carrier with zirconia because substituting equivalents known for the same purpose is prima facie of obviousness (see §MPEP 2144.06 II). 
Regarding claim 6, Gong further teaches the mass percentage of tungsten oxide can be 10-60%, and the mass percentage of nickel oxide can be 1-30% in the supported catalyst, wherein apparently the carrier mass percentage in the range of 10-89%; wherein such tungsten oxide, nickel oxide and carrier mass percentage ranges overlap with those of instantly claimed, thus renders a prima facie case of obviousness (see §MPEP 2144.05 I). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gong (CN 106902837 A) in view of Dahl (US2010/0092898) as applied above, and further in view of Shen (US2006/0245999). 
Regarding claim 4, Gong in view of Dahl does not expressly teach ZrO2 being calcined at a temperature of at or above 900 ºC for at least about 4 hours, firstly, such limitation is just a product by process limitation used to form the support ZrO2 material, for the product by process limitation, please referring to previous product by process limitation remarks as stated in claim 1.   In this case, Gong in view of Dahl already teaches support can be ZrO2. 
Shen teaches calcination comprising heating dry amorphous zirconia to a temperature of from about from about 600 ºC to about 900 ºC from about 1 to about 24 hours (para. [0100], example 6). 
It would have been obvious for one of ordinary skill in the art to adopt such calcination temperature about 900 ºC for about 1 to 24 hours to modify the zirconia support of Gong in view of Dahl because by doing so can help provide obtaining tetragonal zirconia having high surface area as suggested by Shen (para. [0028]). 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (CN 106902837 A) as applied above, and in view of Marker (US2020/0087576). 
Regarding claim 8-10, Gong does not expressly teach the claimed BET surface area, pore volume or average pore width. 
Marker teaches a reforming catalyst for converting methane to hydrogen can have a surface are range from about 1 to 100 m2/g, such as from 10 to 50 m2/g, pore volume from about 0.01 cc/g to 0.5 cc/g, such as from about 0.08 to about 0.25 cc/g, average pore diameter from 2 to 75 nm (i.e. 20 to 750 Å).  Marker disclosed surface area, pore volume and pore diameter overlap with those of instantly claimed, thus renders a prima facie case of obviousness (see §MPEP 2144.05 I). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known surface area range, pore volume range and pore diameter range as shown by Marker to modify the catalyst composition of Gong because adopting such well-known surface area range, pore volume range and pore diameter range for help providing a catalyst for desired performance for converting methane to hydrogen comprising product would have reasonable expectation of success for one of ordinary skill in the art (see §MPEP 2143 KSR). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732